Citation Nr: 0827184	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  96-29 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for mitral valve 
prolapse.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, diagnosed as schizophrenia.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran apparently had honorable active Army service from 
August 1967 to August 1970 and had Navy service from April 
1977 to March 1979.  

This appeal for service connection for mitral valve prolapse 
initially came before the Board of Veterans' Appeals (Board) 
on appeal from a March 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In December 1998, the Board denied the claim for 
service connection for a heart condition.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  The Court granted a Joint 
Motion for Remand and vacated the 1998 Board decision.  In 
August 2001, the Board again denied service connection for a 
heart condition, and in June 2002 the Court vacated that 
decision and remanded the claim to the Board.  The Board then 
remanded the claim in June 2003.  In a September 2004 
decision, the Board granted service connection for 
supraventricular tachycardia and remanded the claim of 
entitlement to service connection for mitral valve prolapse.  
That claim now returns to the Board.  

During the pendency of this appeal, the veteran submitted a 
request to reopen a claim for service connection for a 
psychiatric disorder  The veteran did not specify the type of 
"mental disease or disorder" for which he was seeking 
service connection, but the clinical records reflects 
primarily diagnoses of schizophrenia and drug and alcohol 
abuse.  As service connection for drug and alcohol abuse is 
precluded by statute, the RO properly interpreted the claim 
as a claim for service connection for schizophrenia, a claim 
which denied in 1981.  The request to reopen that claim was 
denied in January 2007 and, after the veteran's timely notice 
of disagreement, a statement of the case was issued in March 
2008.  A timely substantive appeal was received by the Board 
in early May 2008.  

Correspondence received from the veteran in May 2888 and June 
2008 appears to raise a claim for service connection for 
hepatitis.  This correspondence is REFERRED to the agency of 
original jurisdiction.  

The veteran has submitted lengthy correspondence to the Board 
following the RO's issuance of a final supplemental statement 
of the case (SSOC) as to mitral valve prolapse in January 
2008.  Some of the correspondence received by the Board after 
January 2008, including correspondence received in May 2008 
and June 2008, is related to the veteran's request to reopen 
a claim for service connection for a psychiatric disorder.  
That claim is addressed in the Remand appended to this 
decision.  In the correspondence received by the Board, the 
veteran primarily provides argument or information about 
claims not on appeal, so no waiver of review by the agency of 
original jurisdiction is required.  38 C.F.R. §§ 19.37, 
20.1304 (2007).  In particular, some correspondence received, 
including after issuance of the SSOC discusses a request for 
an "upgrade."  To the extent that the veteran may be 
referring to a discharge upgrade, agencies other than the 
Board are designated to adjudicate discharge upgrade 
requests; the agency which may have jurisdiction depends upon 
the specific service department in which service is alleged.  
The Board has no authority to act on such a request.  No 
claim regarding a discharge upgrade is before VA.  As the 
items of correspondence regarding a discharge upgrade are not 
relevant to the appeals before the Board, and no relevant 
additional evidence as to the issue decided below has been 
received, appellate review may proceed.  

To the extent that the additional correspondence mentions or 
addresses the claim of mitral valve prolapse addressed in the 
Decision below, the veteran reiterates argument already of 
record, provides an additional duplicate of the Social 
Security decision already of record, with attachments, or 
provides duplicate copies of VA or private clinical evidence 
already of record.  The Board has carefully reviewed all the 
correspondence received from the veteran, including 
correspondence dated in April 2008 and received by the Board 
in May 2008 and correspondence dated in June 2008 and 
received in June 2008. 

The veteran's request to reopen a claim of entitlement to 
service connection for a psychiatric disorder is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDING OF FACT

The preponderance of the medical evidence establishes that no 
medical findings or diagnosis of mitral valve prolapse was 
noted during either period of the veteran's service or within 
one year after either period, and establishes that the 
current diagnosis of mild mitral valve prolapse was not 
present or not detectable during the veteran's service, and 
is not etiologically related to any service-connected 
disability, to include supraventricular tachycardia.


CONCLUSION OF LAW

The criteria for service connection for mitral valve prolapse 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of any of the claims on appeal, 
the Board notes that, under the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimant in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Duty to notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, the veteran submitted the claim at issue more 
than 8 years prior to enactment of the VCAA.  Therefore, 
notice of VA's duties under that statute could not precede 
the initial rating decision, statement of the case, or 
substantive appeal.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial rating decision, the RO did not err in 
not providing such notice.  Rather, the veteran has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

Following the Court's June 2002 Order, which directed VA to 
address the provisions of the VCAA, the Board Remanded the 
claim, and a July 2003 letter which described VA's duties to 
the veteran as to a claim for service connection for heart 
disease was issued.  Following the Board's remand of this 
claim in September 2004, the RO issued a December 2004 letter 
which advised the veteran of his responsibility and VA's 
responsibility to identify and obtain evidence.  This letter 
advised the veteran to submit any evidence in his possession 
that might serve to substantiate the claim, and the letter 
notified the veteran of the criteria for service connection.  
Thus, the letter was fully compliant with the statute.  
Following this fully compliant notice, the veteran, since 
December 2004, has submitted numerous communications and 
statements on his own behalf.  Those communications, although 
lengthy at times, demonstrate that the veteran is aware of 
the criteria he must substantiate in order to substantiate 
the claim at issue.  

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability / disabilities on appeal.  However, there is no 
prejudice in issuing a final decision because the 
preponderance of the evidence is against the claim / claims 
for service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this regard, the Board notes that the veteran was 
represented by an attorney for approximately 10 years, 
beginning in 1998, including in September 2004, when the 
Board Remanded the claim addressed in this decision.  The 
veteran was represented by the attorney during two appeals to 
the Court, and continued to be represent until February 2008, 
when the attorney formally withdrew from representation of 
the veteran.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (appellant's representation by counsel "is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error"). 

The numerous and voluminous correspondence from the veteran, 
in addition to the arguments made by his attorney while he 
was represented, establishes that the veteran has been 
afforded many opportunities to identify and submit evidence 
and to provide argument in his own behalf.  He has had a full 
and fair opportunity to participate in the adjudication of 
his claim.  

Duty to assist

The veteran has been afforded several VA examinations during 
the course of this appeal, and voluminous clinical records, 
from both private and VA providers, have been associated with 
the claims files.  Records from each of the providers noted 
in the Board's 2004 Remand as possibly relevant have been 
obtained, including records from Dr. M., Singing River 
Hospital, and Mobile Infirmary, as well as records from the 
Social Security Administration and current VA treatment 
records.  

Significantly, neither the veteran, nor his representative, 
while he remained represented, has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Claim for service connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the veteran presently has the same condition.   There is a 
presumption applicable for service connection endocarditis, 
to include all forms of valvular heart disease, and this 
presumption has been interpreted by the Board as including 
mitral valve prolapse.  Therefore, the Board will consider 
whether this disorder was present within one year after 
either period of service.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.   38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.   Allen v. Brown, 7 Vet. App. 439 
(1995). 

A veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).

Facts and analysis

The veteran's August 1967 entrance examination discloses that 
the cardiovascular system was described as normal and no 
abnormalities were found on radiologic examination of the 
chest.  In 1969, the veteran complained of an irregular heart 
beat, but no evidence of heart murmurs or rubs was noted.  An 
EKG was interpreted as normal.  The veteran's cardiovascular 
system was described as normal at the time of the veteran's 
service separation examination.  

On VA examination conducted in December 1970, the veteran's 
heart size was normal, heart sounds and pulses were within 
normal, and no cardiovascular abnormality was identified.  
This evidence is unfavorable to the veteran's claim, since it 
establishes that mitral valve prolapse was not present to the 
degree required for presumptive service connection within the 
presumptive period following the veteran's first period of 
service.  

In 1977, the veteran re-enlisted.  No cardiovascular system 
abnormality was noted.  The veteran's cardiovascular system 
was again described as normal during October 1978 examination 
for purposes of drug treatment, and in the veteran's January 
1979 separation examination.  The examiner who conducted 2006 
VA examination opined that the veteran's service medical 
records were negative for findings of mitral valve prolapse.  
This expert opinion is highly unfavorable to the veteran's 
claim, as the examiner described review of the pertinent 
records as the basis for this conclusion.  

The records of VA hospitalization in 1981 and the records of 
a November 1987 VA hospitalization disclose that EKG 
(electrocardiogram) examinations were normal.  No diagnosis 
of mitral valve prolapse was assigned.  A private 
echocardiogram conducted in May 1987 discloses normal 
function of all heart valves, including the mitral valve.  
This evidence is highly unfavorable to the veteran's claim, 
as it discloses that no diagnosis of mitral valve prolapse 
was assigned during the 10-year period following the 
veteran's second period of service, during a time when he was 
evaluated by both VA and non-VA providers using at least two 
different diagnostic examination modalities.

A March 1992 EKG revealed results suggestive of a mitral 
valve prolapse; a March 1993 echocardiogram disclosed mitral 
valve prolapse.  The veteran stated that he had experienced 
"attacks" of heart problems about three times in the prior 
three months.  A diagnosis of mitral valve prolapse, as well 
as other cardiovascular disorders, was assigned.  The report 
of VA examination conducted in May 1993 discloses that the 
veteran reported a history of mitral valve prolapse beginning 
in August 1992.  This evidence is favorable to the veteran's 
claim only to the extent that this evidence establishes that 
mitral valve prolapse, the disorder for which the veteran 
seeks service connection, has been medically diagnosed.  
However, none of these records establish that the mitral 
valve prolapse was chronic or had an onset during either 
period of service.  To this extent, these records fail to 
assist the veteran to substantiate his claim.  

In a report of a June 1997 VA examination, the examiner 
opined that the veteran's supraventricular tachycardia was 
not etiologically related to mitral valve prolapse.  The 
examiner provided an explanation that arrhythmias connected 
to mitral valve prolapse tend to be ventricular, not 
supraventricular, the type of arrhythmia presented in the 
veteran's case.  This opinion is unfavorable to a claim that 
the veteran's current mitral valve prolapse might be 
secondary to supraventricular tachycardia for which service 
connection has been granted.  

In July 2003, the veteran's attorney submitted a June 2003 
medical opinion on the veteran's behalf.  That opinion, from 
GKM, MD, did not include an opinion that the veteran had 
mitral valve prolapse in either period of service or within 
any presumptive period thereafter.  (The Board notes that Dr. 
K.'s June 2003 opinion addressed onset of a cardiac disorder 
other than mitral valve prolapse.)  Private clinical records 
from Dr. M., dating from 2003 through 2006, provide no 
additional evidence or opinion as to onset of mitral valve 
prolapse.

By a decision issued in January 2004, the Social Security 
Administration (SSA) determined that the veteran was unable 
to perform substantial gainful employment.  The SSA decision 
does not reference a diagnosis of mitral valve prolapse, 
although examinations conducted for SSA purposes reflect 
diagnoses of irregular heartbeat and paroxysmal 
supraventricular tachycardia.  

VA examination was conducted in September 2006 to determine 
the etiology and onset of mitral valve prolapse.  The 
examiner noted extensive review of the veteran's claims 
files, previous ratings, notes, emergency department reports, 
service medical records, echocardiogram report, and 
cardiology consultation reports, among other documents.  The 
examiner stated that an echocardiogram conducted in July 2006 
disclosed mild mitral prolapse with a trace of regurgitation 
and normal left atrial size.  The veteran reported complaints 
of irregular heartbeat in service and numbness of the hands 
and feet.  The examiner noted that there was no diagnosis of 
mitral valve prolapse during either the veteran's first 
period of service or during his second period of service and 
that no cardiovascular finding was reflected in service 
medical records or in post-service clinical records dated 
prior to the 1990s.  

This opinion is unfavorable to a finding that the veteran 
incurred or aggravated mitral valve prolapse during his 
service, and this unfavorable opinion is highly persuasive, 
since the examiner discussed at some length the evidence upon 
which he based the opinion.  The Board notes that, given the 
voluminous evidence of record, the examiner did not discuss 
each and every item of record, nor does the Board discuss 
each item of record in this decision.  However, the Board 
finds no evidence of record which contradicts or is 
inconsistent with the discussion and opinion in the 2006 VA 
examination report.  

As to etiology, the examiner noted that mitral valve prolapse 
is thought possible to be genetic in origin, and is a 
"common" phenomenon.  The examiner noted that mitral valve 
prolapse is so common that some experts believe it might be a 
normal variant in the population.  The examiner explained 
that the veteran's mitral valve prolapse was still so mild 
that the current examination "could also be interpreted as 
within normal limits by cardiologists."  The examiner 
concluded that the veteran's symptoms in service, rapid or 
irregular heartbeats, were unlikely to be related to mitral 
valve prolapse.  The examiner concluded that there was no 
evidence that mitral valve prolapse had it onset in service, 
and further opined that "there is no evidence that the MVP 
[mitral valve prolapse] was etiologically related" to 
service-connected supraventricular tachycardia and "in no 
other way" appeared to be causally related to the veteran's 
active duty.  

This opinion is unfavorable to a finding that the veteran's 
current mitral valve prolapse is secondary to or aggravated 
by his service-connected supraventricular tachycardia.  
38 C.F.R. § 3.310; Allen, supra.  This unfavorable opinion is 
highly persuasive, since the examiner discussed at some 
length the evidence upon which he based the opinion.  The 
Board also notes that this opinion is consistent with the 
opinion previously expressed in a June 1997 VA examination 
report as to whether there was evidence of an etiologic link 
between mitral valve prolapse and supraventricular 
tachycardia.  

The only evidence favorable to the claim is the veteran's own 
contention, raised in numerous statements, that his current 
mitral valve prolapse must have been present in service, 
because the veteran continues to have the same symptoms he 
had in service.  The veteran is certainly competent to 
describe the symptoms he had in service and the symptoms he 
has now.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

While lay testimony is competent to provide a description of 
observable symptoms or disorders readily observable by a lay 
person, mitral valve prolapse is not a disorder observable by 
a lay person.  The veteran does not have medical expertise to 
establish what medical diagnoses were present in service or 
to establish that each of the current diagnosed 
cardiovascular disorders was present in service.  Id. at 
1376-77; Barr, 21 Vet. App. at 310-311; Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has considered each theory of service connection 
available under the governing statues.  The preponderance of 
the evidence is against the claim.  As the evidence is not in 
equipoise, the statutory provisions regarding resolution of 
reasonable doubt are not applicable to warrant a more 
favorable outcome.  38 U.S.C.A. § 5107(b).  The claim must be 
denied.  

ORDER

The appeal for service connection for mitral valve prolapse 
is denied.  


REMAND

The veteran contends, in his substantiate appeal received in 
May 2008, that new and material evidence to support his 
request to reopen the claim for service connection for a 
psychiatric disorder would be substantiated if VA reviewed 
materials he has identified, including the record of a 
Federal Court proceeding before a judge identified as "Judge 
Gex."  It does not appear that this information is of record 
and it should be obtained before the Board makes an appellate 
decision as to whether new and material evidence has been 
received to reopen the claim.  

The Board notes that the veteran references a 2004 Social 
Security Administration (SSA) decision.  That decision is of 
record, and the SOC indicates that all evidence of record has 
been reviewed.  The veteran states that the SSA decision 
substantiates a claim that he has been diagnosed with PTSD.  
The Board does not find any reference to PTSD in that 
decision, but the veteran should be afforded the opportunity 
to identify or submit any clinical evidenced that does 
substantiate that diagnosis.  

The veteran contends that he attempted suicide during each 
period of service.  He also contends that his training in 
service is related to his current psychiatric disorder.  The 
service medical records associated with the claims file do 
not document suicide attempts, and no records of training 
consistent with the veteran's allegations appear to be of 
record.  The RO should request that the National Personnel 
Records Center search for any separately-filed psychiatric 
records for the veteran, and should request the veteran's 
personnel records, such as records of performance appraisals, 
records of training, Uniformed Code of Military Justice 
records, and the like.  

The veteran contends that the reports of a 1989 
hospitalization and the court Order that led to the 
hospitalization would substantiate his request to reopen the 
claim.  The veteran should be afforded the opportunity to 
identify this evidence with enough specificity to allow the 
RO to attempt to obtain it.  

In his correspondence since the January 2007 decision which 
denied the request to reopen the claim for service connection 
for a psychiatric disorder, diagnosed as schizophrenia, the 
veteran also appears to contend that he has been treated for 
disorders other than schizophrenia.  Some recent clinical 
records reverence depression; other treatment records state 
that the veteran does not have symptoms of depression.  The 
veteran should be afforded the opportunity to identify any 
evidence of other treatment of a disorder other than 
schizophrenia.  If such evidence is presented, the RO should 
determine whether an additional claim for service connection 
had been raised.

Accordingly, the case is REMANDED for the following action:

1.  The veteran has previously been sent 
notice as to the request to reopen the claim 
for service connection for schizophrenia 
which (1) notified the veteran of the 
evidence and information necessary to reopen 
the claim, (i.e., describes what new and 
material evidence is); (2) identified what 
specific evidence is required to 
substantiate the element or elements needed 
for service connection that were found 
insufficient in the prior denial on the 
merits; and (3) provided general VCAA notice 
for the underlying service connection claim 
that complies with 38 U.S.C.A. § 5103(a), 38 
C.F.R. § 3.159(b), and any applicable legal 
precedent.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  If the veteran raises a claim 
other than the request top reopen the claim 
for service connection for schizophrenia, 
additional notice should be provided.  

2.  Request that the National Personnel 
Records Center (NPRC) search for any 
additional records for each of the veteran's 
periods of service, especially records which 
may be separately filed, such as judicial 
punishment, personnel, performance 
evaluations, and administrative records 
should be sought, as well as any separately-
filed psychiatric, mental health, family 
counseling, or other records be sought. 

3.  Obtain the veteran's current VA clinical 
records from January 2008 to the present; 
afford the veteran an opportunity to 
identify any non-VA clinical records with 
sufficient information so that the records 
may obtained 

4.  The veteran should be asked to identify 
the 1989 treatment records and court order 
referenced by the veteran in his substantive 
appeal; he should provide all indentifying  
information needed to assist the RO to 
obtain that evidence.  The veteran should be 
advised that evidence proximate to his March 
1979 service discharge would be more 
persuasive than later evidence.  

5.  The veteran has stated that he provided 
records of treatment in 1979, proximate to 
his service.  The Board is unable to find 
these records, although there is a summary 
of a 1981 hospitalization.  The veteran 
should be afforded an opportunity to 
identify or submit these records.  

6.  If, but only if, there is new and 
material evidence, the claimant should be 
afforded VA examination.  The examiner 
should answer the following questions:  
(i) What diagnoses should be assigned for 
the veteran's current psychiatric 
disorder(s)?  

(ii) For each current psychiatric disorder, 
the examiner should provide an opinion as to 
whether it is at least as likely as not (a 
50 percent likelihood, or greater) or 
whether it is less than likely (a likelihood 
below 50 percent) that, during the veteran's 
service, a psychiatric disorder was (a) 
incurred, or (b) had its onset or, (c) was 
first manifested by symptoms.  

If, for any current psychiatric disorder, 
the examiner determines that it would be 
speculation to state the likelihood that 
there was or was not an onset of 
manifestation of that disorder in service, 
the examiner should so state, and should 
explain the reasoning for that 
determination.  

Inform the examiner that the term "at least 
as likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of causation as it is to 
find against causation.

7.  After completion of the above and any 
additional development deemed necessary, the 
expanded record should be reviewed and each 
Remanded claim should be readjudicated.  If 
any report is insufficient, or if any 
requested action is not taken or is 
deficient, it should be returned to the 
examiner for correction.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  If any claim 
is not granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC), and be afforded an opportunity 
to respond.  Thereafter, the case should be 
returned to the Board for appellate review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


